Citation Nr: 1440396	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  13-02 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus, to include as due to herbicide exposure

2.  Entitlement to payment of nonservice-connected pension benefits, to include whether the Veteran's annualized countable income exceeds the maximum annual income limit for receipt of payment for such benefits.


REPRESENTATION

Appellant represented by:	John P. Dorrity


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a July 2014 Travel Board hearing, held at the RO in Newark, New Jersey, before the undersigned.  The hearing transcript has been associated with the Virtual claims file. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.


Service connection for diabetes mellitus, to include as due to herbicide exposure

The Veteran claims that his current diabetes is a result of herbicide exposure.  During the 2014 Board hearing, the Veteran testified that he was exposed to Agent Orange in the DMZ in Korea.  The Veteran's Form DD-214 also reflects service in Korea.

The Department of Defense (DOD) has identified specific units that served in areas along the Korean demilitarized zone (DMZ) where herbicides were used between April 1968 and August 1971. See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.p.  If a claimant's unit has not been determined to have served along the portion of the DMZ where herbicides were used, VA's Adjudication Procedure Manual provides that a verification request should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) to determine the location of the Veteran's unit and whether exposure to herbicides can be verified. See id.  The record reflects that a request was made through the Personnel Information Exchange System (PIES), sent to Address Code 13 (National Personnel Records Center), regarding herbicide exposure with a negative response.  Therefore, on remand, a verification request should be sent to the JSRRC to determine whether the Veteran's unit served along the Korean DMZ.

Non-service connected pension benefits

The record contains insufficient information regarding income levels for a determination as to eligibility for nonservice-connected (NSC) pension.  The Board can draw no conclusions or infer minimum income levels prospectively.  Remand is required for development to obtain updated income information.

The maximum annual rate of pension is established by statute every year and is reduced by the appellant's countable annual income.  "Annual income" includes the appellant's own annual income, and, where applicable, the annual income of a dependent spouse and, with certain exceptions, the annual income of each child of the appellant's in his custody or to whose support the appellant is reasonably contributing. 38 C.F.R. § 3.23(d)(4). 

Payments of any kind, from any source, shall be counted as income during the 12-month period in which it was received unless it is specifically excluded by regulation. 38 C.F.R. §§ 3.271, 3.272.  The maximum annual rates of improved pension are specified by statute in 38 U.S.C.A. § 1521, as increased from time to time under 38 U.S.C.A. § 5312.  Each increase of the maximum annual rates of improved pension under 38 U.S.C.A. § 5312 is published in the "Notices" section of the Federal Register. 38 C.F.R. § 3.23(a). 

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by an appellant for unreimbursed medical expenses, to the extent that such amounts exceed five percent of the maximum annual rate of pension. 38 U.S.C.A. § 1503(a)(8) ; 38 C.F.R. § 3.272(g). 

Here, the evidence of record reflects payments received from Social Security Administration.  However, during his July 2014 travel Board hearing, the Veteran testified that his job is only part-time, he has paid medical expenses, and his income is lower than previously stated.  Therefore, additional development is required to determine the appellant's income prior to a decision of this issue on appeal. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the JSRRC and request information as to whether the Veteran's unit of assignment while in Korea, Company B, 122nd Signal Battalion, was stationed "in or near the Korean DMZ in an area in which herbicides are known to have been applied" at any point between July 1968 and February 1969. 

2.  Ask the Veteran to submit new income and expense reports.  He should be asked to provide income and net worth information, including the amount of any unreimbursed medical expenses, for each year from 2010 to the present time. 

3.  After undertaking any additional development deemed appropriate, readjudicate the pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



